Holden, J.,
delivered the opinion of the court.
This is a suit by H. B. Luckett to recover seventy-five dollars from Madison county for his services as county treasurer for the months of March, April, and May, 1924, The lower court gave judgment rejecting the claim, on the ground that the office of county treasurer was abolished by a amendment to section 135 of the Constitution of 1890, adopted by the people and inserted in the Constitution by the legislature on January 16,1924 (see Laws 1924, chapter 142). Chapter 210, Laws of 1924, is also brought into view. Mr. Luckett was elected treasurer of Madison county in 1923, and assumed the duties of the office on the first Monday of January, 1924, and continued to serve therein for the several months thereafter for which he brings this suit.
It is contended by the appellant _ that, since he was elected and entered upon the duties of the office before the amendment to section 135 of the Constitution abolishing the office of county treasurer was inserted in the Constitution, lie is protected by section 136 of the Constitution, which provides in substance that all of the officers named in the article “ shall hold their offices during the term for which they were selected, unless removed, ’ ’ and that at the time he was elected and begun to serve as treasurer the amendment to section 135 had not abolished the office of treasurer because the amendment had not been inserted, and that he has not been removed as provided in the said section 136. To put it in another way, Luckett claims that the amendment, when inserted, was prospective in its application as to those who were then holding the office of county treasurer, and that the abolishment of the office could not take effect as to those duly elected and serving until the end of their terms, as provided in section 136 of the Constitution.
The contention of appellant is untenable, because the office of county treasurer was abolished by the amendment *10to section 135 of the Constitution of 1890, and section 136, which provides that the officers shall hold their offices during the term for which they were selected, has reference, of course, alone to those offices enumerated which are in existence, and not having been abolished, which could not include the office of county treasurer after it was abolished by the amendment to section 135.
Certainty the people of the state by constitutional provision may abolish any office at any time. The Constitution is supreme, and voices the command of the sovereign people. The office holder has no vested right therein, nor does he hold the office by contract. Section 136 of the Constitution intends only to provide that the officers shall hold during the term for which they were selected, but, of course, if the office is gone by abolishment, then the term for which the officer was selected is gone likewise.
The case of Bailey v. State, 56 Miss. 637, is squarely in point and is decisive of the case at bar. Counsel for appellant attempts to differentiate the Bailey case from the one before us on the ground that the court, in the Bailey case, was confronted there with the seventeenth section of article 6 of the Constitution of 1869, which provided in part as to officers, that “they shall hold their office for the term of four years,” whereas section 136 of our present Constitution provides that the officers “shall hold their offices during the term for which they were selected.” When the Bailey case was decided the term of the officers there involved (chancellors) was fixed at four years, and the term of office involved in this suit was also fixed at four years. We are unable to discover any substantial difference in the two propositions, and therefore think the Bailey case plainly controls here.
The judgment of the lower sourt is affirmed.

Affirmed.